September 26, 2008


Ms. Susan Desmarais Bonnen
Office of the Attorney General of Texas
Post Office Box 12548
Austin, TX 78711-2548
Mr. Philip E. McCleery
Sheehy Lovelace & Mayfield, P.C.
510 N. Valley Mills Dr., Suite 500
Waco, TX 76710

RE:   Case Number:  07-0548
      Court of Appeals Number:  10-06-00136-CV
      Trial Court Number:  20040931CV1

Style:      THE STATE OF TEXAS
      v.
      DAWMAR PARTNERS, LTD., A TEXAS LIMITED PARTNERSHIP, AND HOWARD WAYNE
      GRUETZNER AND BEVERLY ANN GRUETZNER (A/K/A BEVERLY G. SHAW), CO-
      INDEPENDENT EXECUTORS OF THE ESTATE OF MARTHA LILLIAN ATTAWAY
      GRUETZNER (A/K/A MARTHA LILLIAN ATTAWAY GRUETSNER)

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Ms. Karen Matkin|